DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 08/10/2020 and Preliminary Amendment filed 11/02/2020.
Claim 1 have been canceled, and new claims 2-21 have been added.  Currently, claims 2-21 are pending.

Priority

This application is claimed and considered as a continuation of U.S. Patent Application No. 15/896,875 filed 02/14/2018, which claims priority from the provisional application 62/459,711 filed 02/16/2017.  The provisional application provides sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a).  Therefore, the effective filing date of this application is 02/16/2017.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 08/10/2020 has been considered.  A copy of the IDS as considered, initialed and signed by Examiner is enclosed with this Office action.
Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001], U.S. Application No. 15/896,875 and U.S. Application No. 15/896,857 have been patented, their information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Remarks

Regarding claim 2, claim 2 recited a computer system comprising a processing system that includes at least one hardware processor (i.e., hardware component), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 2 reciting a method/technique for retrospectively processing/analyzing a data structure to determine if certain data transaction requests that has been recorded in the data structure could have been executed differently (e.g., based on determined time deltas) is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 2 as well as its dependent claims 3-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.
Regarding claim 15, claim 15 recited a method comprising a series of steps tied to a machine (e.g., a computer system), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for retrospectively processing/analyzing a data structure to determine if certain data transaction requests that has been recorded in the data structure could have been executed differently (e.g., based on determined time deltas) is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 21, claim 21 recited a non-transitory computer readable storage medium storing instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 21 reciting a method/technique for retrospectively processing/analyzing a data structure to determine if certain data transaction requests that has been recorded in the data structure could have been executed differently (e.g., based on determined time deltas) is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 21 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 15-18 and 20 of U.S. Patent No. 10,776,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 12, 13, 15-18 and 20 of the earlier patent anticipate, suggest or render obvious to claims 2-21 of this instant application.
Mapping of the rejection is as follows:
Instant Application 				Patent No. 10,776,428
	Claim 2		rejected by		Claim 1
	Claims 3-4		rejected by		Claim 2
	Claim 5		rejected by		Claim 3
	Claim 6		rejected by		Claim 4
	Claim 7		rejected by		Claim 1
	Claims 8-13		rejected by		Claims 5-10 respectively
	Claim 14		rejected by		Claim 1
	Claim 15		rejected by		Claim 12
	Claim 16		rejected by		Claim 13
	Claims 17-20		rejected by		Claims 15-18 respectively
	Claim 21		rejected by		Claim 20
Allowable Subject Matter

It should be noted that there is no prior art rejection of claims 2-21.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record in the field of processing transaction/order requests against order books (i.e., ordered lists) in trading systems or environments fails to teach, suggest or render obvious a method/system for retrospectively processing a data structure that includes a plurality of entries comprising at least steps of
selecting a first entry from the plurality of entries that corresponds to a first data transaction request that is determined to have failed in execution against at least one of the two ordered lists;
iterating, from the selected first entry, through the plurality of entries of the data structure to determine a second entry in the data structure that includes a snapshot of at least one of the two ordered lists, wherein the snapshot includes data for contra-side data transaction request(s) that could have resulted in execution of the first data transaction request against the at least one of the two ordered lists;
based on the determined second entry, determining, from the plurality of entries, a third entry that has a timestamp greater than the second entry and includes a third data transaction request that resulted in modification of the at least one of the two ordered lists so that first data transaction request failed in execution against the at least one of the two ordered lists; and
storing a time delta between the timestamp in the third entry and the timestamp in the first entry
As similarly or equivalently presented in independent claims 2, 15 and 21.





















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164